     Case 3:18-cr-04683-GPC Document 170 Filed 06/01/20 PageID.1729 Page 1 of 2




 1 ROBERT S. BREWER, JR.
     United States Attorney
 2 RANDY S. GROSSMAN
     Assistant United States Attorney
 3 California Bar No. 177890
     United States Attorney’s Office
 4 880 Front Street, Room 6293
     San Diego, California 92101-8893
 5 Telephone: (619) 546-6761
     Randy.Grossman@usdoj.gov
 6
     Attorneys for Plaintiff
 7 UNITED STATES OF AMERICA

 8
                                UNITED STATES DISTRICT COURT
 9
                           SOUTHERN DISTRICT OF CALIFORNIA
10

11    UNITED STATES OF AMERICA,                       Case No.:18-CR-4683-GPC
12                 Plaintiff,
13           v.                                       NOTICE OF APPEARANCE
14    JACOB BYCHAK (1),
      MARK MANOOGIAN (2),
15    MOHAMMED ABDUL QAYYUM (3),
      PETR PACAS (4),
16
                   Defendants.
17

18
           TO THE CLERK OF COURT AND ALL PARTIES OF RECORD
19
           I, the undersigned attorney, enter my appearance as lead counsel for the United
20
     States in the above-captioned case. I certify that I am admitted to practice in this court
21
     or authorized to practice under CivLR 83.3.c.3-4.
22
           The following government attorneys (who are admitted to practice in this court
23
     or authorized to practice under CivLR 83.3.c.3-4) are also associated with this case,
24
     should be listed as lead counsel for CM/ECF purposes, and should receive all Notices
25
     of Electronic Filings relating to activity in this case:
26
                  Name
27
                  None.
28
     Case 3:18-cr-04683-GPC Document 170 Filed 06/01/20 PageID.1730 Page 2 of 2




 1        Effective this date, the following attorneys are no longer associated with this case
 2 and should not receive any further Notices of Electronic Filings relating to activity in

 3 this case (if the generic “U.S. Attorney CR” is still listed as active in this case in

 4 CM/ECF, please terminate this association):

 5               Name
 6               Robert Ciaffa.
 7        Please feel free to call me if you have any questions about this notice.
 8

 9        DATED: June 1, 2020.
10                                         Respectfully submitted,
11                                         ROBERT S. BREWER, JR.
                                           United States Attorney
12

13                                         s/ Randy S. Grossman
                                           RANDY S. GROSSMAN
14                                         Assistant United States Attorney
                                           Attorneys for Plaintiff
15                                         United States of America
16

17

18
19

20

21

22

23

24

25

26

27

28

                                               2
